     Case 1:18-cv-00852-NONE-BAM Document 44 Filed 04/23/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                       Case No. 1:18-cv-00852-NONE-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                        MOTION TO MODIFY DISCOVERY AND
13           v.                                         SCHEDULING ORDER DEADLINES
14    WEISS, et al.,                                    (ECF No. 43)
15                       Defendants.                    Discovery Deadline: July 29, 2020
                                                        Dispositive Motion Deadline: September 29,
16                                                      2020
17

18          Plaintiff Lawrence Christopher Smith (“Plaintiff”) is a state prisoner proceeding pro se

19   and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action

20   proceeds against Defendants Weiss, Hurtado, and Zavleta for the excessive force incident of

21   November 15, 2013, in violation of the Eighth Amendment.

22          The Court issued a discovery and scheduling order on July 15, 2019. (ECF No. 21.) On

23   August 29, 2019, Plaintiff filed a motion for a protective order to quash his video deposition.

24   (ECF No. 23.) On March 2, 2020, the Court denied the motion and directed the parties to meet

25   and confer, and agree on a date for Plaintiff’s deposition, to be taken on or before April 30, 2020.

26   The discovery deadline was extended to April 30, 2020, and the dispositive motion was extended

27   to July 1, 2020. (ECF No. 38.)

28   ///
                                                       1
     Case 1:18-cv-00852-NONE-BAM Document 44 Filed 04/23/20 Page 2 of 3

 1          On March 30, 2020, Plaintiff filed a motion for reconsideration of the March 2, 2020

 2   order, and a renewed motion for protective order to quash or stay his deposition pending the

 3   Court’s resolution of his motion for reconsideration. (ECF No. 41.) The motion was denied by

 4   the District Judge on April 3, 2020, and the deadline for the taking of Plaintiff’s deposition

 5   remained April 30, 2020. (ECF No. 42.)

 6          Currently before the Court is Defendants’ motion to modify the discovery and scheduling

 7   order deadlines, filed April 13, 2020. (ECF No. 43.) Defendants state that while they diligently

 8   attempted to comply with the existing deadlines by noticing Plaintiff’s deposition for April 16,

 9   2020, due to the COVID-19 outbreak the deposition can no longer move forward as planned.

10   Defense counsel has been unable to locate a court reporter willing to accommodate the deposition

11   on prison grounds, and CDCR has reported that legal visits and even phone calls are being limited

12   to urgent matters only. Finally, due to circumstances arising from the COVID-19 crisis, defense

13   counsel expects to take an extended leave of absence through mid-June 2020. Defendants

14   therefore request a 90-day extension of the deadline to depose Plaintiff and to file any dispositive

15   motions, to July 29, 2020 and September 29, 2020, respectively. (Id.)

16          Plaintiff has not yet had an opportunity to file a response, but the Court finds a response is

17   unnecessary. The motion is deemed submitted. Local Rule 230(l).

18          Having considered the request, the Court finds good cause to grant the requested

19   extensions of the discovery and dispositive motion deadlines. Fed. R. Civ. P. 16(b)(4).

20   Defendants have worked diligently to meet the deadlines set by the Court for taking Plaintiff’s
21   deposition and filing dispositive motions, but those deadlines are no longer feasible due to the

22   circumstances surrounding the COVID-19 outbreak. The Court finds that Plaintiff will not be

23   prejudiced by the extension granted here.

24   IV.    Conclusion and Order

25          For the reasons stated above, IT IS HEREBY ORDERED as follows:

26          1. Defendants’ motion to modify discovery and scheduling order deadlines, (ECF No.
27              43), is GRANTED;

28   ///
                                                        2
     Case 1:18-cv-00852-NONE-BAM Document 44 Filed 04/23/20 Page 3 of 3

 1         2. The Discovery Deadline is extended from April 30, 2020 to July 29, 2020; and

 2         3. The Dispositive Motion Deadline is extended from July 1, 2020 to September 29,

 3               2020.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 22, 2020                        /s/ Barbara   A. McAuliffe            _
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
